DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 10 antibody species in the reply filed on 11/14/2022 is acknowledged. Applicant indicated that the election of species is made with traverse but no supposed errors in the restriction requirement were pointed out. Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 7-16 are pending and are examined as drawn to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 11, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies comprising a full set of CDRs (3CDRH and 3CDRL), does not reasonably provide enablement for antibodies characterized by a single set of 3CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are drawn to an isolated human anti-CD27 antibody comprising: 
a light chain variable region comprising: a CDRL1 (SEQ ID NOs:24-36, 153, and 155), a CDRL2 (SEQ ID NOs: 37-40 and 154) and a CDRL3 (SEQ ID NO: 41), or 
a heavy chain variable region, comprising: a CDRH1 (SEQ ID NOs: 1 or 2), a CDRH2 (SEQ ID NOs: 3-22, 151, and 152) and a CDRH3 (SEQ ID NO: 23 and 162), or
a light chain variable amino acid sequence selected from the group consisting of SEQ ID NOs: 81-101, or
a heavy chain variable amino acid sequence selected from the group consisting of SEQ ID NOs: 80, 102-125.
The art is well established in the antibody field and, for a functional antibody, at least a full set of 6 CDRs are needed (see for instance  Marriuzza R.A., Structural basis of antigen recognition, Ann. Rev. Biophys.Chem.16, 139-159, 1987; Shepelyakovskaya et al., Effect of the format of antibodies on their specificity, Mol. Immunol. 49, 433-440, 2011).
Due to these teachings, obtaining functional antibodies characterized by just one set of CDRs is considered to be unpredictable and would necessitate a vast amount of experimentation with uncertain outcome.

Allowable Subject Matter
Claims 8, 9, 10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claim 3 is allowed. Claims 1, 2, 7, 11, 12 and 16 are not allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647